EXHIBIT 12.1 NineMonths Ended December 31, Fiscal Year Ended March 31, Earnings: (1) Earnings before income taxes Add: Fixed charges Add: Amortization of capitalized interest and FIN 48 Interest ) ) Add: Cash distributions from equity method investments Subtract: Income from equity method investments ) Total Earnings Fixed Charges: (2) Interest expense Interest component of rent expense Total Fixed Charges Ratio of Earnings to Fixed Charges 18.1x 15.7x 11.1x 6.1x 1.9x Earnings represent earnings before income taxes and before income from equity method investments plus: (a) fixed charges;and (b) cash distributions from equity method investments. Fixed charges include: (a) interest expense, whether expensed or capitalized, less interest accrued for uncertain tax positions; and (b) the portion of operating rental expense which management believes is representative of the interest component of rent expense.
